Citation Nr: 0315461	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with retrolisthesis L5-S1, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1989 to 
December 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In May 2001, the Board 
remanded these issues to the RO for additional development 
that included a VA orthopedic examination and medical 
opinions regarding functional loss and the impact on the 
ability to obtain and maintain substantially gainful 
employment.  A VA examination was conducted in November 2002, 
and the case was returned to the Board.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A 
period of 60 days was allotted for receipt of such 
additional evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such regulation was inconsistent with the 
provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).

Additionally, with regard to the veteran's claim for TDIU, 
although a VA orthopedic examination was conducted in 
November 2002, and some medical opinions were provided in 
this case, the Board finds that additional medical opinion is 
needed in this case in order to substantiate the veteran's 
claim for TDIU.  The November 2002 examination report does 
not include the medical opinions requested in the Board's May 
2001 remand order; the examination report does not reflect 
medical opinions regarding the impact of the veteran's 
service-connected disabilities - chronic low back pain with 
retrolisthesis L5-S1 and bilateral sensorineural hearing loss 
- on the ability to obtain and maintain substantially gainful 
employment.  A remand by the Board confers upon a claimant, 
as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any additional VA and non-VA 
health care providers that have treated the 
veteran for any disorder from December 1999 
to the present.  Obtain records from each 
health care provider the veteran 
identifies. 

2.  The RO should contact the VA orthopedic 
examiner who conducted the November 6, 2002 
VA spine examination, provide that VA 
examiner with the claims file, and request 
the VA examiner to review the relevant 
documents in the claims file.  Ask the VA 
examiner, following review of the relevant 
documents in the claims file, to supplement 
his earlier November 2002 report and 
medical opinions reflected in that report 
by answering the questions/opinion requests 
below, and to indicate in writing that such 
a review of the relevant documents in the 
claims file has been conducted. 
Alternatively, if the VA examiner who 
conducted the November 2002 VA spine 
examination and made a report is 
unavailable or the November 2002 examiner 
feels that re-examination is necessary, the 
RO should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded another VA 
orthopedic or spine examination to 
determine how the veteran's service-
connected low back disability (chronic low 
back pain with retrolisthesis L5-S1) 
impacts on employability.  Send the claims 
folder to the examiner for review of the 
relevant documents in the file.  

Request the orthopedic examiner to do the 
following:   
Please examine the veteran to determine how 
the veteran's service-connected low back 
disability (chronic low back pain with 
retrolisthesis L5-S1) impacts on the 
ability to obtain and maintain employment.  
You should review the relevant documents in 
the claims file and indicate in writing 
that such review has been conducted in 
conjunction with the examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by you should be 
conducted.  After examination of the 
veteran, you should render a current 
diagnosis.  

The orthopedic examiner or reviewing 
orthopedic physician should offer the 
following opinions:
a)	What is the impact of the veteran's 
service-connected disability of chronic 
low back pain with retrolisthesis L5-S1 
on the veteran's ability to obtain and 
maintain substantially gainful 
employment, in light of the veteran's 
recorded medical, educational, and 
vocational history?  Please specifically 
comment on prior radiographic findings of 
retrolisthesis of L5-S1, including an 
opinion as to whether retrolisthesis of 
L5-S1 continues to be present and is a 
source of the reported low back pain.
b)	Is it at least as likely as not that the 
veteran's service-connected low back 
disability renders him unable to obtain 
or maintain substantially gainful 
employment?  You should express opinions 
as to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected low back 
disability, as distinguished from any 
non-service-connected disorders, without 
regard to the age of the veteran.  You 
should provide a complete rationale for 
all conclusions and opinions.

3.  The RO should schedule the veteran for 
a VA audiometric examination and ear 
disease examination to determine how the 
veteran's service-connected bilateral 
hearing loss impacts on employability.  
Send the claims folder to the audiometric 
examiner and ear disease examiner for 
review of the relevant documents in the 
file.  

Request the ear disease examiner to do the 
following:   
Please examine the veteran to determine how 
the veteran's service-connected bilateral 
hearing loss impacts on the ability to 
obtain and maintain employment.  You should 
review the relevant documents in the claims 
file, including audiometric examination 
results requested in conjunction with this 
examination, and indicate in writing that 
such review has been conducted in 
conjunction with the examination.  Any and 
all indicated evaluations, studies, and 
tests, including audiological testing, 
deemed necessary by you should be 
conducted.  After examination of the 
veteran, you should render a current 
diagnosis.  

The ear disease examiner should offer the 
following opinion: What is the impact of 
the veteran's service-connected bilateral 
hearing loss on the ability to obtain and 
maintain substantially gainful employment, 
in light of the veteran's recorded medical, 
educational, and vocational history?  

4.  Following completion of the orthopedic 
and ear disease examinations (including 
audiological testing) indicated above, the 
RO should then request a VA general medical 
examiner to review the orthopedic and ear 
disease examination reports.  The veteran 
may be called in for examination, if deemed 
necessary.  Request the general medical 
examiner to do the following:   
a)	Please review the orthopedic and 
ear disease examinations 
(including audiological testing).  
b)	Based on that review, order a VA 
psychiatric examination if you 
find that a psychiatric 
examination is necessary to 
determine whether any of the 
veteran's back complaints are 
attributable to a non-service-
connected psychiatric disorder.  
In this regard, please 
specifically note and discuss the 
November 2002 VA examiner's 
opinions that the low back 
symptoms could not be explained on 
the basis of any abnormality of 
the spine, and that the most 
likely cause of the veteran's back 
problems could be psychosomatic so 
as to warrant a psychiatric 
examination.  
c)	Following any requested 
psychiatric examination or your 
determination that a psychiatric 
examination is not warranted, 
based on your review of all the 
relevant evidence of record, you 
should offer the following 
opinions:  i)  What is the impact 
of the veteran's service-connected 
disabilities (chronic low back 
pain with retrolisthesis L5-S1 and 
bilateral hearing loss) on the 
ability to obtain and maintain 
substantially gainful employment, 
in light of the veteran's recorded 
medical, educational, and 
vocational history?  ii)  Is it at 
least as likely as not that the 
veteran's service-connected 
disabilities (chronic low back 
pain with retrolisthesis L5-S1 and 
bilateral hearing loss) render him 
unable to obtain or maintain 
substantially gainful employment?  
You should express opinions as to 
the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain 
gainful employment, caused solely 
by the veteran's service-connected 
disabilities, as distinguished 
from any non-service-connected 
disorders, without regard to the 
age of the veteran.  You should 
provide a complete rationale for 
all conclusions and opinions.

5.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include with regard to notice to the 
veteran of the one year period for receipt 
of additional evidence.  See also 38 C.F.R. 
§ 3.159 (2002).

6.  After completion of the above and any 
other development deemed necessary, the RO 
should again adjudicate the veteran's 
claims on appeal.  Adjudication of the 
claim for an increased rating for chronic 
low back pain with retrolisthesis L5-S1 
should include consideration of the revised 
provisions of Diagnostic Code 5293 (rating 
for intervertebral disc syndrome) that 
became effective on September 23, 2002.  If 
the determination of any claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion, either factual or legal, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


